Case 2:18-cv-00007-JRG Document 89-1 Filed 06/21/19 Page 1 of 1 PageID #: 11248




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


      PPS DATA, LLC,
                                                    Civil Action No. 2:18-cv-00007-JRG
                                    Plaintiff,

                           vs.

      JACK HENRY & ASSOCIATES, INC.,

                                    Defendant.


     ORDER DENYING PPS DATA, LLC’S DAUBERT MOTION TO STRIKE DR.
        WILLIAM MICHALSON’S EXPERT REPORTS ON INVALIDITY AND
  INFRINGMENT AND TO EXCLUDE HIS CORRESPONDING EXPERT TESTIMONY

         Before the Court is Plaintiff PPS Data, LLC’s Daubert Motion to Strike Dr. William

  Michalson’s Expert Reports on Invalidity and Infringement and to Exclude his Corresponding

  Expert Testimony. After considering the motion and all briefing and evidence, the Court

  concludes that the motion should be denied. It is therefore

         ORDERED that Plaintiff PPS Data, LLC’s Daubert Motion to Strike Dr. William

  Michalson’s Expert Reports on Invalidity and Infringement and to Exclude his Corresponding

  Expert Testimony is DENIED.
